OPINION OF THE COURT
Per Curiam.
In his resignation, the respondent acknowledges that there are presently five charges of professional misconduct pending against him as set forth in a petition personally served upon him on August 7, 2006. The petition includes allegations that the respondent aided a disbarred lawyer in the unauthorized practice of law. He attests to his inability to successfully defend himself on the merits.
The respondent avers that he is not being subjected to coercion or duress, that his resignation is freely and voluntarily tendered, that he is represented by counsel, and that he is fully aware of the implications of submitting a resignation, including being barred by Judiciary Law § 90 and the rules of the Second Department from seeking reinstatement for at least seven years.
The respondent’s resignation is submitted subject to any application which could be made by the Grievance Committee for the Second and Eleventh Judicial Districts for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Ghent Protection, pursuant to Judiciary Law § 90. The respondent acknowledges the continuing jurisdiction of the Court to make such an order. He expresses his awareness that any order issued pursuant to Judiciary Law § 90 could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the respondent’s resignation complies with all pertinent court rules, it is accepted and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law. In light of the respon*60dent’s resignation, the disciplinary proceeding authorized by decision and order on motion dated June 26, 2006, should be discontinued against him and should proceed solely with respect to his former corespondent.
Prudenti, P.J., Miller, Schmidt, Spolzino and Florio, JJ., concur.
Ordered that the resignation of Sheldon H. Kronegold is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sheldon H. Kronegold, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Sheldon H. Kronegold, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sheldon H. Kronegold, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Sheldon H. Kronegold, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on motion of this Court dated June 26, 2006, is discontinued with respect to the respondent, Sheldon H. Krone-gold, and severed with respect to the corespondent.